. x Ll .
Grian Vand Hill #29
Name:
Federal Correctional Institution |

P.O. Box 1000
Butner, NC 27509

 

Number:

6929947-057 2
Ottice Of Tne Cierk
Middie Dist N. Carolina
324 W Market ST
US District Court, Ste
Greensboro, NC 27401-2513

United States

4

lito’ 1) _ahiaa
Nele . Dog L pation

 

     
 

pasojsua ayy usmat aseard ‘seqsaspne Aayjaue Cs Of
JO, HSUUPUCISOLUCI PASOPIVUS JOPAM By FUG! 19 20
Rett)

MOHLUNGpUE 234 PNY 40} ye1sayew aig WANyal O} US

nod ‘VOHspsEN! Sey Ayiqioeey Sty} UOIUA JBAO WIG 14d 30
won:.snb e Sus}es JOILM oUF y] payoudsu Jo psusdo Joyyou
uasg sety soo} SUL nod Of BuIpaeMsc} sO} saunpaseid
Buyyew ppeds yGnosuy passod0sG SBM Ja}3} pasojous oq)

wil WOAWWIOIdS.
‘aLvd

og WNriOUVD HLYON “HANLNG

ea, xOd ‘O'd
Hi LSNI WNOLLOZUUS Wwuadaa

  

 

Case 1:123-cr-00435-TDS Document 172-1 Filed 03/28/19 Pane 1 of 1
